UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF MISSISSIPP
ABERDEEN DIVISION

ZORRI N RUSH
v. Civil No. l:l
GARFIELD CLINIC

l

PLAINTIFF
9-cV-00002-GHD-RP

DEFENDANT

 

MEMORANDUM OPINION

 

This matter comes before the Court sua sponte in response to
entered on January 28, 2019. Doc. 8.

On December 10, 2018, Plaintiff Zorri Rush filed his com]
purporting to assert some sort of claim under the Americans With Di:

allegations against the defendant, in Whole, are:

the show cause order

alaint in this matter,

;abilities Act.l Rush’s

Defendants [sic] in this case are charged with attempting to

deny services to an individual With disabilities in vi
of the Americans with Disabilities acts.. [sic] The am
controversy includes d damages for personal injury
medical malpractice.. [sic]

slation
aunt in
due to

 

Defendant entered fraudulent information to
records. The defendant di so in a medical capaci

edical
that

prevented medical care and disrupted treatment pl s for

chronic lifelong health concems.

Compl., Doc. i at l. In addition to his complaint, Rush filed a moti
pauperis. Mot., Doc. 2.

The United States Magistrate Judge assigned to this case reco

to proceed in forma

gnized several issues

With both Rush’s complaint and motion to proceed in forma pauperis. First, the complaint

alleged so few facts that it appeared not to state a claim for rel

supporting this Court’s jurisdiction Second, despite the fact that this

 

1 Rush filed this suit in the United States District Coult for the Southem
Recognizing that venue was proper in this district, the court transferred the
2019.

 

ief or to assert facts

was at least the ninth

District of Mississippi.
case here on January 2,

case Rush had filed in a federal district court in Mississippi in the p t few months, he had

failed to include information necessary to determine his pauper statu and had failed to use

the Court’s form motion, despite being previously admonished to d

Magistrate Judge issued an order directing Rush to: (l) show cau:

should not be dismissed for failure to state a claim or lack of subject

providing additional facts; and (2) complete the Court’s in forma

which was attached to the order. The response to this order was dt

That date has passed, and Rush has filed neither a response nor l

application

28 U.S.C. § 1915 provides that a court may waive failing fees f
afford them. 28 U.S.C. § 1915(a)(1). But the section also provides

dismiss the case at any time if the court determines that . . . the 2

frivolous or malicious; (ii) fails to state a claim on which relief m

seeks monetary relief against a defendant who is immune from such 1

(emphasis added).

so.2 To that end, the
;e why the complaint
matter jurisdiction by
pauperis application,
le February ll, 2019.

lis in forma pauperis

or plaintiffs unable to
that “the court shall
tction or appeal (i) is
ay be granted; or (iii)
'elief. Id. § 1915(e)(2)

The Standard for judging whether an in forma pauperis complaint fails to state a claim

is that under Rule 12(b)(6). Hale v. King, 642 492, 487 (Sth Cir.

“¢

requires that a plaintiff’s complaint

state a claim to relief that is plausible on its face.”’ Phillips v. Citj

F.3d 772, 775~76 (Sth Cir. 2015) (quoting Ashcroft v. Iqbal, 556 U.E

1937, 173 L. Ed. 2d 868 (2009)).

contain sufficient factual mattc

2011). That standard
zr, accepted as true, to
) of Dallas, Tex., 781
§. 662, 678, 129 S. Ct.

Altematively, a claim is frivolous if “(1) the claim's realistic chance of ultimate success

is slight, or (2) the claim has no arguable basis in law and fact.” W

 

2 The Court takesjudicial notice of the docket entries in cause numbers l
1:18-cv-00172-SA-RP; l :18-cv-00184-SA-RP; l : lS-cv-OO l 95-DMB-RP;
1118-cv-208-GHD-RP; 1:18-cv-00210-DMB-RP; and l:l9-cv-00001-Gl-
filed several more cases. See l:l9-cv-00019-DMB-RP, 1:19-cv-00020-t
GHD-RP; l:l9-cv-00032-SA~RP, and 1:19-cv-00033-SA-RP.

"lson v. Lynaugh, 878

18-cv-0017l-GHD-RP;
l :18-cv-00196-SA-RP;
[D-RP. Rush has since
SA-RP, l:l9-cv-00026-

 

F.2d 846, 849 (5th Cir. 1989). “District courts have broad disci
Whether a complaint is frivolous under § 191 S(d)” Id.

Although the Court must afford a pro se complaint liberal constn
A. (Unknown), Badge No. 153, 23 F.3d 94, 97 (5th Cir. 1994), i
complaint here both fails to state a claim and is frivolous. The few va

Rush makes provide no arguable basis for a claim against defendant

‘etion in determining

iction, Macias v. Raul
t is clear that Rush’s
gue factual assertions

s. Indeed, because the

factual allegations of the complaint are so lacking, the Court is unable make out what

Rush’s claim against the defendant could possibly be, much less w
of success. Because his claim is frivolous, § 1915(d) demands its dis

The Court takes notice that this is the third of Rush’s cas

hether it has a chance
missal.

es dismissed by the

undersigned alone.3 Two other cases have been dismissed by other judges for lack of

jurisdiction.4 In each of these cases, the Court has informed Rush of
pleadings and in forma pauperis applications and given him the c
them. Still, rather than accepting that his pleadings are deficient and a
Rush has responded by accusing the judges of this Court of bias.

“[O]ne acting pro se has no license to harass others, clog the ju

meritless litigation, and abuse already overloaded court docke .”

Houston, N.A., 808 F.2d 358, 359 (5th Cir. 1986). The repeated f
meritless claims warrants the imposition of sanctions, moneta

(upholding imposition of monetary sanctions and injunction proh

the problems with his
spportunity to correct

,ttempting to fix them,

dicial machinery with
Farguson v. MBank
_ling of frivolous and
ry or otherwise. Id.

ibiting plaintiff from

filing further lawsuits against defendants); see also Prewitt v. Alexana'er, 173 F.R.D. 438

(N.D. Miss. 1996) (imposing monetary sanctions on pro se plaintiff

filings and prohibiting plaintiff from filing any other lawsuit in this

 

3 See Rush v. Webster Cmy. Dept. of Hum. Serv., 1:18-cv-001 71-GHD-RP
of Eupora, 1:19-cv-00002-GHD-RP.

4 See Rush v. Mountain Lauren Assurance Co., 1218-cv-00184-SA-RP and

Dept. of Hum. Serv., l:lS-Cv-OOl96-GHD-RP.

for repeated frivolous

district without prior

and Rush v. Eye Clinics

Rush v. Webster Count.

 

court approval). Accordingly, the Court warns Rush that filing any more frivolous and
meritless lawsuits will result in the imposition of sanctions, which may include monetary
sanctions and restrictions on his ability to file further actions in this iistrict.

For these reasons, Rush’s complaint is dismissed, and his motion to proceed in forma
pauperis is denied as moot.

An order in accor ance with this opinion shall issue.

This the day of February, 2019.

times

s‘EN’IoR U.s. DIsTRIcT JUDGE

 

 

